            Case 21-10825-KHK                 Doc 19-3 Filed 06/02/21 Entered 06/02/21 17:45:54                                  Desc
                                               Exhibit(s) Attachment Page 1 of 4


                                                                      La'w Offices   of
E. EDWARD   FAnNSWORTH. lR. (VA)                                                                                 WTLLIAM M. SAVAGE (MD, VA)
Vlrglnla Managlng Attorney                           Shapiro Brown & Alt, LLP                                    Maryland Managin8 Attorney

                                                           offices located ln Maryland and Vlrginla
                                                                                                                 GREGORY N. BRITTO (MD, VA, DC)
|ULLIEANN EVASCO (VA)
TRENTTA        SrnA/ART (VA)                                           PARTNf,RS                                 BRETT A. CALI,AHAN (VA)
LINDSEA C KELLY (VA, NC)                                     GERALD M.SHAPIRO (lL& FLonly)                       lESSlcA L HAnRINGToN (MD only)
        'ACK5ON
susAN MEYER [VA, CO)                                           DAVID s. KREISMAN (tLonly)                        HSATHER SCHILLING ROBERTS (MD
CHRISTINE S, PATTENSON (VA)                                      GERALD B. ALT (Ml only)                         only)
                                                                                                                 LILA L STITELY (MD only)
                                                                   MANAGII{C PARTNf,R
                                                               KRISTINE D. BROWN (MD only)



                                     Certified Mail and Regular Mail - Return Receipt Requested

            April3,2012                                                       71,96 9006 9295 8955 3931-

            Unit Owners Assoc. of Harbo PointEast Condorninium at Belmont Bay
            C/O    Rees Broome, PC
            8133 Leesburg Pike, 9th Floor
            Vienna, VA22182

            Re:        Owner(s)r                   Herbert Williams, Jr.
                       Property Address:           440 BEI-MOI.IT BAY DRIVE, UNIT 317, Woodbridge, V A22191
                       Our Client:                 GMAC Mortgage, LLC
                       SB&A File No.;              l1'218721V

            Dear Sirs

            Our office has conducted a title examination in which we have discovered that Unit Owners Assoc. of Harbo Point East
            Condominium at Belmont Bay has a lien against the property listed above. This firm represents GMAC Mortgage,
            LLC in the foreclosure of the above property.

            Thisistoadviseyouthattheabove-referencedpropertywillbesoldataforeclosuresaleon April24,2Al2at l:30PM.
            Enclosed is a copy of the Notice of Trustee's Sale.

            This is an attempt to collect a debt. Any information obtained will be used for that purpose. This communication is
            from a debt collector.

            Should you want reinstatement or pay off figures for this loan, please call (757) 687-8777 as soon as possible'      If you
            nced further information in regards to this matter, please do not hesitate to contact our office.


            Sincerely,
            SHAPIRO BROWN & ALT, LLP

            Jessie   Loper
            Foreclosure Specialist

            Enclosure




                  NO OEBT COLLECTTON ATTEMPT W|LL BE MADE tN VIOLATION OF THE AUTOMAT]C STAY OF 11 U.S.C. SECTION 362(a), OR OF ANY
                                              BANKRUPTCY DISCHABGE OR BANKRUPTCY COURT ORDER

                                                          236 Clearfteld Avenue, Suite 215
                                                                                                                          EXHIBIT
  ffi                                                       Vlrginia Beach, Vlrginia 23462
                                                    (757) 657-8777 (847) 493-7297 (Facsimile)
                                                 This is a communication from a Debt Collector.                              3
Case 21-10825-KHK          Doc 19-3 Filed 06/02/21 Entered 06/02/21 17:45:54                   Desc
                            Exhibit(s) Attachment Page 2 of 4




                              TRUSTEE'S SALE OF
             440 BELMONT BAY DRIVE, UN T 317, WOODBRIDGE,YA22I9I

In execution of a Deed of Trust in the original principal amount of $512,000.00, with an annual
interest rate of 3.625OVo from Herbert Williams, Jr. dated August 10, 2005, recorded among the
land records of the Circuit Court for the County of Prince William as Deed Book/lnstrument
Number 200508110136236, the undersigned appointed Substitute Trustee will offer for sale at
public auction in the County of Prince William, on the Court House steps in front of Main Entrance
for the Circuit Court building for the County of Prince William located at 931 1 l,ee Avenue,
Manassas, Virginia on April 24,20T2 at 1:30 PM, the property with improvements to wit:

Condominium Unit 317, HARBOR POINT EAST AT BELMONT BAY, A Condominium, and
the limited common elements appurtenant thereto, including Common Element Parking Space(s),
P-6 & P-7 and Common Element Storage 25 &3D, established by condominium instruments
recorded on June 2,2004 as lnstrument Number 200406020092344, with plat recorded as
Instrument Number 200406020092345, and any supplemental declarations and/or amendments
recorded subsequent thereto, among the land records of Prince William County, Virginia.

ANll- furthef described in the above Deed of Trust.   (Tax Map No. 8492-53-3957.03)

THIS COMMUNICATION IS FROM A DEBT COLLECTOR.

TERMS OF SALE: ALL CASH. A bidder's deposit of $15,000.00 or l0o/o of.the sale price,
whichever is lower, will.be required in cash, certified or cashier's check. Settlement within fifteen
(15) days of sale, otherwise Trustees may forfeit deposit. Additional terms to be announced at sale.
 Inan type: Conventional. Trustees File No. ll-2t872LY.
PROFESSIONAL FORECLOSURE CORPORATION OF VIRGINIA, SubstitUtE TTStEES, C/O
SHAPIRO BROWN & ALT, I-J'.;P,236 Clearfield Avenue, Suite 215, VirginiaBeach, Virginia
23462 (7s7) 687-8777.
      Case 21-10825-KHK           Doc 19-3 Filed 06/02/21 Entered 06/02/21 17:45:54                Desc
                                   Exhibit(s) Attachment Page 3 of 4




      TAX MAP # 8492-53-3957.03                                                          S&B#: I l'218721V

                                  APPOINTMENT OF SUBSTITUTE TRUSTEES

               WHEREAS, US BANK NATIgl.lA-I, AS$9CLATIO.N3S TRUSTEIE is the present holder

      or authorizsd agent of the holder of the Note secured by the below described Deed of Trust

      (hereafter referred to as "Noteholder"), GRANTOR herein, and the "Original Grantor(s)" ofsaid

      Deed   ofTrust is/are HERBERT.W-ILI,IAMS. JR., CRANTOR(S) forrecordation; And the

      Grantee(s) herein is "Substitute Trustee" PROFESSIONAL FORECL9SURE CORP9RATION                       Of
      VIRCINIA whose place of business is 236 Clearfield Avenue, Suite 215, Virginia Beach, VA

      23462.

               WHEREAS, by a Deed of Trust dated August 10. ?905, and recorded among lhe land records

      of the CptlNTY OF PRINCE.WILLIAM, Virginia,            as Instrument number 200508! 1013623€


      MCQRDED AUO.UST I 1.j2005, the said "Original Granto(s)" conveyed to COMMO,IftrEALTH

      TRUSTFES. LLC the OriginalTrustee(s) certain real property described in said Deed of Trust to

      secure an indebtedness evidenced by a promissory note of the sarne date and also dessribed in said

      Deed of Trust, which said Deed of Trust provides lhat the Noteholder may rcmove the Original

      Trustees and appoint substitute trustees; and

               NOW, THEREFORE, by virtue of the authority conlained in the aforementioned Deed of

      Tnrst, the undersigned Noteholder does hereby remove the Original Tnrstees and/or successors and

      appoint as Substitute Trustee the GRAI.ITEE,    qd   said Substitute Truslee may act in accordance with

      the provisions of said Deed of Trust, and does succeed to all the title, power and duties confened

      upon the Original Trustee(s) by the tenns of said Deed of Trust and by applicable law.




ffi
Case 21-10825-KHK           Doc 19-3 Filed 06/02/21 Entered 06/02/21 17:45:54                               Desc
                             Exhibit(s) Attachment Page 4 of 4

                             ts'



         WffNASS tlre following $ignature                                          201   l.

                                   NOTEI.IOLDER:                   NK NATIONAL ASSOCIATION AS
                                   TRUSTAE




 (Seal)                                      CluistimrNi*ienvien
                                             Aufhorized Officcr

 STATF OF PennsY$ania
 COUNTY OF Montgfg$:.rY


0n             AUS   I 3 20ll           before   *r, .     ..   .lnlqr{}yncb   .   personally appearcrl
                                                                         --    --,
                                                    lly known lo nre (or: proved to me on the basis of
    sfactory evidcnce) to be the psrson (s) whose nanre(s) is/arc subscribed to the rvithin
instrument and acknowledgett to rn€ that h e/she/they executed thc same in his/lrer/their
autlrorjeed capacity(ies) and thnt by hisflrer/tleir signature(s) on the instrumcnt thc person(s), or
tho entity upon bcharf of which:the person(s)          acfi|'filiil;1ffffiHfr?i;",.


($eal)                         fubllc                 Notary
                                    (auntY
                                                      My Conrnrission expircs:


PREPARTD BY AND RETURN TO:                                                            Hotarl6t
                                                                                     lyrt$r Nstaty Publi6
SffAPIt{O & BURSON, LL& lf.Fl txc.llckson tlighwnf, Suite ?01,                        I',rw.,            Comry
                                                 Fttirfnx' Vlrgiuln 22033                        ilsv.




File ll-218721V
